IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                            NO. WR-84,164-01 AND WR-84,164-02


                   EX PARTE REGINALD BERNARD HATTON, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
       CAUSE NOS. 12029-A-1 AND 12115-A-1 IN THE 77TH DISTRICT COURT
                         FROM LIMESTONE COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to one charge

of murder, and one charge of tampering with physical evidence. He was sentenced to fifteen years’

imprisonment for the murder, and ten years’ imprisonment for the tampering with physical evidence.

The sentences were ordered to run consecutively. Applicant expressly waived any right to appeal

his convictions.
                                                                                                      2

       Applicant contends, among other things,1 that his trial counsel rendered ineffective

assistance, and that his guilty pleas were not knowingly and voluntarily entered. Applicant alleges

that trial counsel failed to communicate with him or meet with him, failed to perform and

independent investigation or file motions on his behalf, failed to discuss the facts of the case or

Applicant’s options with him, and advised the trial court that Applicant would be pleading guilty

without consulting Applicant. Applicant also alleges that he was not aware that the sentences in

these two cases would be stacked.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall make findings as to whether Applicant’s

guilty pleas were knowingly and voluntarily entered with a full understanding of the nature and

consequences of the pleas. The trial court shall also make any other findings of fact and conclusions


       1
           This Court has reviewed Applicant’s other claims, and finds them to be without merit.
                                                                                                     3

of law that it deems relevant and appropriate to the disposition of Applicant’s claims for habeas

corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: November 25, 2015
Do not publish